WILL    WILSON
AITORNEYGENERAI.
                                         August 29, 1962


        Honorable V. D. Housworth
        Executive Secretary
        State Board of Barber Examiners
        512 State Office Building
        Austin, Texas
                                           Opinion No. WW-1430
                                           Re:   Whether students in a barber
                                                 school may be compensated for
                                                 services performed by them
        Dear Mr. Housworth:                      while in school.
                 Your recent request for opinion on the above caption-
       ed subject informs us that a'barber school operating within
       this State charges a nominal fee for services performed by
       their students, which fee ordinarily covers the costs of main-
       tenance of the school. You inform us that this is an accepted
       practice, but that the school in question is paying the student
       barbers a certain commission on the services performed by them,
       hence this request for opinion.
                 Article 734a of Vernon's Penal Code states in part
       as follows:
                        "Section 1. It shall be unlawful for
                   any person to engage in the practice or
                   attempt to practice barbering in the State
                   of Texas without a certificate of registra-
                   tion as a registered barber issued pursuant
                   to the orovlsions of this Act. bv the Board
                   of Barber Examiners hereinaftkkeated.
                        "Sec. 2. It shall be unlawful for any
                   person to serve or attempt to serve as an
                   assistant barber under a registered barber
                   within the State of Texas without a certifi-
                   cate of registration as a registered assist-
                   ant barber, issued by the Board herein pro-
                   vided for.
                        II
                             .   .   .
Honorable V. D. Housworth, page 2.   (WW-1430)


              “Sec. 4. Barber shop, as defined herein,
         shall mean any place where barbering is nrac-
         ticed in this-State, and the practice of‘bar-
         bering is hereby defined to be the following
         practices for hire or reward when not done in
         the practice of medicine, surgery, osteopathy
         or necessary treatments of healing the body by
         one authorized by law to do so;
               "(a) Shaving or trimming the beard or
          cutting the hair.
              "(b) By giving any of the following
         treatments by any person engaged in shaving
         or trimming the beard and/or cutting the hair;

               "(1) Giving facial and scalp messages,
          or applications of oils, creams, lotions, or
          other preparations, either by hand or electri-
          cal appliances;
              "(2) Singeing, shampooing, or dyeing the
         hair or applying hair tonics;
              “(3) Applying cosmetic preparations,
         antiseptics, powders, oils, clays, or lotions
         to the scalp, face, neck, or that part of the
         body above the shoulders.
               11
                . . .
                  . 6. It shall be:,unlawfulfor any
              '"Se.c
         person to follow the occupation of cutting
         hair, or practice as a haircutter in any
         beauty shop or hair dressing parlor or else-
         where for hire as hereinbefore provided un-
         less excepted by this Act, unless such person
         shall have first obtained a Certificate, as
         herein provided, which certificate shall auth-
         orize the cutting of hair only in such parlor
         or establishment where such haircutting is for
         hire or reward. . . ." (Emphasis added)
          In regard to student barbers enrolled in a barber
school, we quote as follows from Section 9 of Article 734a:
               "(d) Anything to the contrary in this Act
          notwithstanding, each such school shall place
          a sign on the front outside portion of its
Honorable V. D. Housworth, page 3.   (ww-1430)


         building in a prominent place. Such sign
         shall read 'BARBER SCHOOL--STUDENT BARBERS,'
         and shall be a minimum size of ten-inch
         block letters. Printed signs containing
         the foregoing information shall be prominent-
         ly displayed upon each inside wall of the
         establishment
               u,,.\n lllinimum
                    ti -      of five (5) one-hour
                 \GJ
         periods of each week shall be devoted to
         the instruction of theory in the classroom
         with Saturdays being devoted exclusively to
         practical work over the chair. An attendance
         record book must be maintained by the school
         showing a record of the students' daily at-
         tendance. These records are subject to in-
         spection at any and all times by the Board."
         (Emphasis added)
          As we construe the Texas Barber Law, the legisla-
tive intent of the statutes governing the establishment and
operation of barber schools is that a prospective barber is
required to complete a prescribed course of study in a school
before he may be issued a certificate of registration. Part
of his education as a student is devoted to "practical work
over the chair," with which work you are concerned. We con-
strue this practical work as an instrumental part of the
student's education, and find no authority allowing such
student barbers to "practice for hire or reward" when they
do not hold a valid certificate of registration.


                         SUMMARY


               Students in a barber school, who
               are completing their prescribed
               course of study, may not be com-
               pensated or paid a commission on
Honorable V. D. Housworth, page 4.     (ww-1430)


                 services performed by them while
                 in school.

                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas


                               By&l/+4
                                     ed D. Ward
FDW:wb:zt                          Assistant



APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Robert Rowland
Joe Osborn
Dwain Erwin
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore